PER CURIAM.
Appellant challenges the final judgment of foreclosure following a nonjury trial, based on the insufficiency of the evidence to establish the plaintiffs standing at the time the complaint was filed. Appellant contested this issue in her answer to the complaint and throughout the litigation.
Upon our review of the record, including the transcript of the final hearing, and upon the commendable concession of error by counsel for Appellee, the final judgment of foreclosure is reversed and this matter remanded for the entry of an involuntary dismissal. Ham v. Nationstar Mortg. LLC, 164 So.3d 714, 718 (Fla. 1st DCA 2015); Lacombe v. Deutsche Bank Nat’l Trust Co., 149 So.3d 152, 153-54 (Fla. 1st DCA 2014).
REVERSED and REMANDED.
BILBREY, KELSEY, and M.K. THOMAS, JJ., concur.